DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
 
Election/Restrictions
Newly submitted claims 204-206 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
This application contains claims directed to the following patentably distinct species IV (elected) (appearing to be figures 22-23 and associated text paragraphs [0202]-[0203] of the published application) and new species 204-206 (appearing to be figure 40). The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For instance, claims 204 requires a programmable electrode in the aperture figure 40.  However, figure 40 does not require the claimed conductive substrate (204 is ultimately dependent upon claim 1 which requires the conductive substrate) configured to provide an electric field separate from the programmable electrodes.  Instead figure 40 has programmable electrodes mounted to a printed circuit board that is not disclosed to be either conductive nor generating its own electric field.  In addition to claims 204-206 .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 204-206 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.
Written description requirement
The remarks take the position that claim 1 is supported in paragraphs [0246]-[0249] of the specification.  This has not been found persuasive.  Paragraphs [0246]-[0249] describe figures 40, 43A and 43B.  Paragraphs [0246]-[0249] discusses programmable electrodes disposed on one or more surface of a printed circuit board laminate.  There is no discussion in these paragraphs that the printed circuit board laminate is a conductive substrate configured to provide an electric field as required by 

Rejections under 35 USC§ 102 (a)(1): Ramsey
	The remarks take the position that Ramsey’s stack assembly does not include any arrangement that is the same as at least one programmable electrode is positioned on the surface of the conductive substrate adjacent to the central aperture to provide the independent electric field to push or pull ions.
The remarks do not clarify beyond the suggestion that the claimed elements are not disclosed.  The programmed electrode positioned on the surface of the conductive substrate was address in the Final Rejection.  Claim 1 now requires a “central aperture”, the claim does not require the aperture to be in the center of the lens, rather that the Situated at, in, or near the center” (Central. (2016). In Editors of the American Heritage Dictionaries (Ed.), The American Heritage (R) dictionary of the English language (6th ed.). Houghton Mifflin. Credo Reference: https://search.credoreference.com/content/entry/hmdictenglang/central/0?institutionId=743).  Since Ramsey teaches an aperture near the center of the substrate, the aperture is central.  Even if the claim were amended to require the aperture to be at the center of the substrate, Ramsey teaches at paragraph [0107] any pattern for the aperture array, therefore a pattern would have been obvious which places an aperture at the center since it would lead to the predictable results of acting as an ion trap.  The instant invention discloses no criticality to a central aperture, therefore the placement of an aperture in the center would have been obvious particularly since Ramsey suggests an aperture array may be any symmetric pattern.  A pattern with an aperture of the array at the center can be symmetric and thus within the capabilities of one of ordinary skill in the art.
Lastly, upon further consideration an additional pre-grant publication to Ramsey has be found to teach a center aperture.

	Mackie et al.
	The remarks recite:
The plates 34, 44 shown in FIGS. 1 and 2 of Mackie are all electrodes. There is no disclosure in Mackie that one electrode is disposed on another electrode. Instead, the plates 34, 44 are shown as being spatially separated from each other by air space in FIGS. 1 and 2. Par. No. 45 states the electrodes are spaced apart from each other to electrically isolate them from each 
	This has not been found persuasive.  Mackie et al. teaches electrodes are stacked and insulated ([0024]), thus not separated by an “air space” as suggested by the remarks. In order for the electrodes to be stacked, there cannot be an airspace therebetween.  Therefore a stacked electrode is necessarily “on the surface of the conductive substrate” via insulator therebetween.  The instant published specification teaches in figure 2D and paragraph [0146] that a programmable ring electrode is disposed on the substrate and electrically decoupled by an insulating material that may intervene between the MSPE and the substrate ([0167]).  Moreover, even if the insulating material of Mackie is air, air is supported as an insulating material between the MS programmable element and underlying substrate in paragraph [0167], wherein  a programmable element disposed on the substrate and electrically decoupled therefrom by an insulator (see also paragraph [0202]).  The claim does not require physical contact between the programmable element and the substrate, therefore “disposed on” as understood by the instant specification does not preclude an insulating material or even air therebetween.
	Moreover, Park et al. (US pgPub 2017/0125234) more clearly teaches a stack of electrodes with an insulator therebetween.  Park is additionally applied herein below.

Kirchner 
	The remarks take the position that the separate sheets are separated by spacers.  Since an spacer is provided between sheets the sheets are disposed on each other via the spacer.  There is no requirement that an electrode cannot be the substrate.  Indeed it appears from claim 1 that the substrate is an electrode1.  Moreover, the arguments correctly suggests that 12a and 12b provide independently functioning planar electrodes.  The claim also suggest the programmable electrode is electrically decoupled from the conductive substrate to provide an independent electric field.  The claimed programmable electrode is an independently functioning electrode.  Moreover, the claim requires a central aperture.  As discussed above, central aperture does not necessitate the aperture to be in the center of the substrate.  Kirchner shows a number of aperture central to the sheet, any of those apertures (or perforations) are interpreted to be the claimed “aperture”.

Welkie
The remarks are unpersuasive.  While Welkie teaches separate electrodes, separate electrodes is within the scope of the claimed programmable electrode because the substrate generates an electric field (i.e. an electrode) and the programmable electrode is decoupled from and independently controllably from the substrate.  That is, the substrate of the claimed device are stand-alone electrodes.  Indeed, paragraph [0167] suggests that the programmable electrode may be electrically decoupled by an .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsey (US pgPub 2017/0170001).
Regarding claim 1, Ramsey teaches a mass spectrometer component (fig. 1, cylindrical ion trap array 20a) comprising a conductive substrate (21) configured to provide an electric field (inherent when applying a voltage to an electrode) and at least one programmable electrode (End caps 22 and 23.  End caps are provided with an axial RF 215s ([0128]).  Paragraph [0123] teaches housing can hold a control circuit and various power supplies that connected to conductors to carry out mass analysis.  Figure 10 shows all power supplies connected to the control circuit.  Paragraph [0143] teaches that circuit make take the form of software and hardware.  Because software is 
wherein the conductive substrate comprises a central aperture (fig. 2b, interpreting one of the central apertures 21a to be the claimed central aperture because it is near the center) and the at least one programmable electrode (22/23) is positioned on the surface of the conductive substrate (see above) adjacent to the central aperture (fig. 2B, shows 21 comprising apertures, wherein figure 1 shows the stacked arrangement with 22/23 adjacent to the aperture via holes 22a/23a in figure 2c) to provide the independent electric field (via power supplies discussed above) to push ions as an ion beam through the central aperture of the conductive substrate ([0128], via mass scan resonance ejection ions stored in aperture of 21 are ejected (i.e. pulled through aperture) after introduced by ionization source).
Regarding claim 5, Ramsey teach wherein the conductive substrate of the mass spectrometer component is configured as a conductive lens (21 is a ring electrode thus a lens) and the conductive lens comprises the at least one programmable electrode disposed on a surface of the lens (23 is disposed on lens 21 via insulator 120).
Regarding claim 16, Ramsey teach an additional programmable electrode disposed on the conductive substrate and electrically decoupled from the conductive substrate, wherein the at least one programmable electrode and the additional programmable electrode are independently controllable to provide an electric field within the space that is configured to receive the ions (claim 1 above addresses two programmable electrodes and insulators between electrodes 23/22 and substrate 21).
Regarding claim 20, Ramsey teach wherein the substrate of the mass spectrometer component is configured as a conductive lens (see discussion above in claim 5), and the conductive lens comprises the at least one programmable electrode and the additional programmable electrode each disposed on a surface of the conductive lens (electrodes 22/23 each disposed on the surface of lens 21 via insulators 120 and 121 respectively).

Claims 1, 5, 16 and 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsey (US pgPub 2019/0221414).
Regarding claim 1, Ramsey teaches a mass spectrometer component  (fig. 9b) comprising a conductive substrate (ring electrode 10, [0131]) configured to provide an electric field (inherent to an electrode) and at least one programmable electrode (300,  programmable via controller 150 including a processor, thus programmable ([0181])) disposed on the conductive substrate (0137), wherein the at least one programmable electrode is electrically decoupled from the conductive substrate (via insulators paragraph [0137]) and is independently controllable ([0134]) to provide an independent electric field ([0134] for independently activatable and paragraph [0009] for electric field) 
Regarding claim 5, Ramsey teach wherein the conductive substrate of the mass spectrometer component is configured as a conductive lens (20 is a ring electrode thus a lens) and the conductive lens comprises the at least one programmable electrode disposed on a surface of the lens (300 is disposed on lens 10see paragraph [0137]).
Regarding claim 16, Ramsey teach an additional programmable electrode disposed on the conductive substrate and electrically decoupled from the conductive substrate, wherein the at least one programmable electrode and the additional programmable electrode are independently controllable to provide an electric field within the space that is configured to receive the ions (electrodes 300 in figure 9B see citations above).
Regarding claim 20, Ramsey teach wherein the substrate of the mass spectrometer component is configured as a conductive lens (see discussion above in claim 5), and the conductive lens comprises the at least one programmable electrode and the additional programmable electrode each disposed on a surface of the conductive lens (300 ass seen in figure 9b and paragraph [0134]).
 
Claims 1, 5, 16 and 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackie et al. (US pgPub 2010/0252728)
Regarding claim 1, Mackie et al. teach a mass spectrometer component  (electrodes of a mass spectrometer, see paragraph [0008]) comprising a conductive substrate (one of the electrodes in [0008]) configured to provide an electric field ([0008]) and at least one programmable electrode disposed on the conductive substrate (sequentially stacked electrode see paragraph [0024] separately controlled a solid-state amplifier controlled by the computer), wherein the at least one programmable electrode is electrically decoupled from the conductive substrate (insulated stack see paragraph [0024]); and  is independently controllable ([0008]) to provide an independent electric field within a space that is configured to receive an ions (since each electrode is independently controlled the resultant field from each electrode is independent within the space of the electrodes.  Electrodes receiving ions seen for instance in figure 2) wherein the conductive substrate comprises a central aperture (as seen in figures 1-2) and the at least one programmable electrode is positioned on the surface of the conductive substrate adjacent to the central aperture (each stacked electrode is adjacent to the adjacent stacked electrode separated by an insulator [0024]) to provide the independent electric field to push or pull ions as an ion beam through the central aperture of the conductive substrate (passing ions through field chamber).
Regarding claim 5, Mackie teaches wherein the conductive substrate of the mass spectrometer component is configured as a conductive lens (electrodes in MS are lenses) and the lens comprises the at least one programmable electrode disposed on a 
Regarding claim 16, Mackie teaches an additional programmable electrode disposed on the conductive substrate and electrically decoupled from the conductive substrate (an electrode in the middle of the stack has a programmable electrode on either side separated by insulators see discussion above), wherein the at least one programmable electrode and the additional programmable electrode are together independently controllable  to provide  independent electric fields within the space that is configured to receive the ion (see discussion above in claim 1).
Regarding claim 20, Mackie et al. teaches wherein the conductive substrate of the mass spectrometer component is configured as a conductive lens, and the conductive lens comprises the at least one programmable electrode and the additional programmable electrode each disposed on a surface of the conductive lens (on either surface of an electrode in the middle of the stack).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rather et al. (US pgPub 2017/0125234)
Regarding claim 1, Rather et al. teach a mass spectrometer component  (fig. 1) comprising a conductive substrate (any of electrodes in fig. 1) configured to provide an electric field (inherent to an electrode) and at least one programmable electrode (any of electrodes 11 see paragraph [0015] for programmable) disposed on the conductive substrate (any of the other of electrodes 11 adjacent to the programmable electrode), wherein the at least one programmable electrode is electrically decoupled from the .

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US pgPub 2007/0023646).
Regarding claim 1, Li et al. teach a mass spectrometer component  (fig. 1, 10) comprising a conductive substrate (15) configured to provide an electric field (inherent to end cap electrode) and at least one programmable electrode (20, see paragraph [0038] teaches equipment for controlling thus requiring a programmable voltage supply see paragraph [0027] for separate voltage supply) disposed on the conductive substrate ([0026]), wherein the at least one programmable electrode is electrically decoupled from the conductive substrate (inherent to have separate voltage supply so as not to short with 15 ([0027])); and  is independently controllable ([0027]) to provide an independent electric field within a space that is configured to receive an ions (to .



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirchner (5,206,506)
Regarding claim 1, Kirchner teaches a mass spectrometer component  (fig. 1, 12) comprising a conductive substrate (12a) configured to provide an electric field (col. 12, lines 55-68) and at least one programmable electrode disposed on the conductive substrate (12b, programmable discussed in col. 12, lines 55-64), wherein the at least one programmable electrode is electrically decoupled from the conductive substrate (via spacer 24, made of ceramic col. 13, lines 20-23); and  is independently controllable (col. 12, lines 57-68 and col. 15, lines 54-56) to provide an independent electric field within a space that is configured to receive an ions (col. 12, lines 57-68) wherein the conductive substrate comprises a central aperture (any of the central perforations is interpreted to be the central aperture) and the at least one programmable electrode is positioned on the surface of the conductive substrate (via spacers, sheets are placed on each other) adjacent to the central aperture .

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welkie (US pgPub 2014/0264005)
Regarding claim 1, Welkie teaches a mass spectrometer component  ([0016] set of electrodes, figure 2) comprising a conductive substrate (fig. 2, 212) configured to provide an electric field ([0065] voltages applied to puller electrode, thus an electric field results) and at least one programmable electrode disposed on the conductive substrate (intermediate electrode 218, programmable as disclosed in paragraph [0016]), wherein the at least one programmable electrode is electrically decoupled from the conductive substrate (paragraph [0072] teaches independently adjusting all dc offset voltages to each electrode, therefore requiring electrical decoupling in order to not short circuit); and  is independently controllable ([0072]) to provide an independent electric field within a space that is configured to receive an ion (since dc offset is independently controllable the field is also independent for each electrode) wherein the conductive substrate comprises a central aperture (central aperture seen in 212) and the at least one programmable electrode is positioned on the surface of the conductive substrate (218 positioned on the surface via insulator) adjacent to the central aperture (as seen in figure 2) to provide the independent electric 
Regarding claim 20, Welkie teaches wherein the conductive substrate (211) of the mass spectrometer component is configured as a conductive lens (pusher), and the conductive lens comprises the at least one programmable electrode (216, programmed disclosed in paragraph [0016]) and the additional programmable electrode (213, programmed discussed in paragraph [0016]) each disposed on a surface of the conductive lens (213/216 both on surface of 211 as seen in figure 2).



Relevant art of interest to the applicant:
Anderson et al. (US pgPub 2014/0239174), Green et al. (US pgPub 2014/0124663), Drumheller (US pgPub 2014/0262971), Cornish (USPN 6,369,383), Peterson (USPN 7,155,812), Boumsellek et al. (USPN 8,173,959) teach similar subject matter to that of Atamanchuk et al. above and thus would be suitable to anticipate at least claim 1.
Kornilova et al. (US pgPub 2019/0355566) teaches a processor electrically coupled to at least one electrode, thus a programmable electrode ([0005]).  However, Kornilova et al. fails to disclose electrically decoupled from the substrate
Whitehouse (USPN 7,365,317) teaches a pulser for a TOF MS comprising a substrate 34 and electrodes 3a/3b disposed thereon.  The electrodes are computer controlled thus programmable.  Whitehouse is sufficient to anticipate at least claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “a conductive substrate configured to provide an electric field”